This was an action brought to recover the price of certain coals. The defence was, that the coals fell short of the amount sold, some twelve tons, and the point in dispute was who should suffer the loss of the deficiency. This was a long and important case, involving many points of law. One point decided by the Court was t.o the following effect: that the buyer of goods, upon the discovery of their insufficiency; is bound to give notice to the vendor that they do not conform to the contract, or his silence may be interpreted as a waiver of all right to complain of the goods, and will afford a presumption that they corresponded to the agreement. The jury, after an absence of several hours, returned a verdict in favor of the plaintiff for $1300, thereby throwing the loss of the deficiency upon the defendants.